The Court of Civil Appeals adopted the conclusions of fact filed by the trial court, which are as follows:
"1. That B.I. Burton, to whose heirs the land in controversy was patented by patent dated December 13, 1859, died about the year 18__, leaving a will which was duly probated in the County Court of Houston County, Texas, in the year 1844, by which he gave all his estate to two of his nephews, each of whom was named B.B. Lacy, in equal portions. That one of the said B.B. Lacys, by deed dated November 17, 1851, conveyed one-half of the certificate by virtue of which said land was located and patented to Thomas George, and the other of said B.B. Lacys, by his deed dated September 10, 1856, conveyed the other half of said certificate to W.H. Cundiff.
"2. That said Thomas George by deed dated May 22, 1856, conveyed to said W.H. Cundiff his half of said certificate, and that said Cundiff by deed dated August 25, 1863, conveyed the land in controversy to Jas. P. Sargeant, and that the plaintiffs have a regular chain of transfer of the land from Sargeant down to themselves. *Page 324 
"3. In the year 1883 the defendant R.C. Scripture owned two tracts of land adjoining the land in controversy which he inclosed with a fence. At the same time he fenced the land in controversy, extending the fence around his own land so as to take in this. He fenced this land at the request of J.W. Jagoe, who was the agent of Mrs. Crane, one of plaintiff's grantors, and who was then the owner of the land, and occupied and used the same by keeping stock upon it, as the tenant of Mrs. Crane, in connection with his own land which was inclosed with it. He continued such use until July 6, 1885, when he sold his land in said inclosure to defendant C.P. Scripture, who, upon his purchase of R.C. Scripture's land, took possession of the land in controversy at the same time he did that which he had bought, and used it in connection with his own until the 30th day of January, 1894. That prior to the 30th day of January, 1894, neither R.C. nor C.P. Scripture informed Mrs. Crane, her agent, or plaintiffs, that R.C. Scripture's holding of said land as tenant of Mrs. Crane was repudiated, and they had no knowledge that the holding of the Scriptures was in hostility to them.
"4. From the time R.C. Scripture took possession of said land as tenant of Mrs. Crane to the present time, all taxes upon said land have been paid by the plaintiffs and their vendors, and the deed from W.H. Cundiff to Jas. P. Sargeant, one of the transfers in plaintiff's chain of title, was duly registered in the deed records of Denton County on the 5th day of July, 1878, and the deed from Jas. P. Sargeant to Mrs. Crane, another of said transfers, was duly registered on the 6th day of July, 1878.
"5. On the 30th day of January, 1894, the defendants, heirs of said B.I. Burton, including the heirs of the two B.B. Lacys, both of whom were then dead, through their attorney, leased said land to the said C.P. Scripture, who entered into a lease contract in writing, whereby he acknowledged himself to be the tenant of the heirs of said B.I. Burton, and he remained in possession of said land as such tenant from the 30th day of January, 1894, to the institution of this suit, on the _____ day of _______, 1900. That J.W. Jagoe, who was the agent of plaintiffs in reference to this land, learned soon after the 30th day of January, 1894, that C.P. Scripture had entered into the lease contract above mentioned."
The application for writ of error presents the two following propositions: First. There is no evidence to show that the Scriptures held the land as tenants of defendants in error. Second. The possession by the plaintiffs in error for three years operated to bar the title of the defendants in error and constituted a good defense to this action.
We are of opinion that there is sufficient evidence in the record to sustain the court's conclusions of fact that R.C. Scripture occupied the land as tenant of Mrs. Crane, and that C.P. Scripture received *Page 325 
the possession of the land from R.C. Scripture and continued to occupy the same for the full period of ten years.
The solution of the second proposition depends upon the effect the ten years adverse possession of defendants in error had on the legal title of the heirs of B.I. Burton.
Art. 3347, Rev. Stats., reads as follows: "Whenever in any case the action of a person for the recovery of real estate is barred by any of the provisions of this chapter, the person having such peaceable and adverse possession shall be held to have full title, precluding all claims."
By the plain terms of this statute the continuous, peaceable, adverse possession of the land for ten years claiming title thereto conferred upon the defendants in error "full title;" that is, all of the title which had emanated from the State vested in defendants in error as against the claim of any and all persons. East Texas L. and I. Co. v. Shelby, 41 S.W. Rep., 542, 17 Texas Civ. App. 685[17 Tex. Civ. App. 685]; Grayson v. Peyton, 67 S.W. Rep., 1074; Branch v. Baker, 70 Tex. 190. The decisions of our court here cited, as well as others, uniformly hold that the effect of the above quoted statute is to vest in the possessor, who has complied with the statute of limitation, a full and complete title to the land.
In East Texas Lumber and Improvement Co. v. Shelby, above cited, Shelby and others occupied the land in controversy for the full period of ten years under the circumstances prescribed by the statute as necessary to confer title, and after the expiration of the ten years, they abandoned the possession of the land. They had no paper title under which they claimed and therefore had no record of their title. East Texas Lumber and Improvement Co. purchased the land from the person who held the paper title without notice of the claim of Shelby and others under their ten years possession. The Court of Civil Appeals held that the title by limitation had become perfected at the end of the ten years possession and was not affected by the abandonment, and affirmed a judgment in favor of Shelby and others for the land. A writ of error was applied for and was refused by this court. That judgment could not have been sustained under any theory other than that the title by limitation was superior to the chain of title and that the superior title to the land was vested by limitation in Shelby and others.
In Branch v. Baker, before cited, an outstanding title by limitation in a third person was pleaded by Baker to defeat the claim of the plaintiff in that case. It was claimed that Baker could not use a title by limitation in a third person as a shield to protect his naked possession. The Supreme Court, speaking by Judge Stayton, says: "If Baker had never had any claim under the patent issued to himself to the land so long occupied by Coward, but without color of right asserted a claim or held possession as a naked trespasser, in an action brought against him by Branch it would be a competent defense to *Page 326 
him to show a superior outstanding title in a third person. Whether the title of such third person was acquired by a regular chain of transfer to himself from the sovereignty of the soil, or through an adverse possession for the period and under such circumstances as deprived a former owner of title and cast it upon the adverse possessor, it would seem would be a matter unimportant." The language quoted is clear and explicit and in consonance with the terms of the statute, holding that the effect of adverse possession for a statutory period divests the title out of all other persons and vests it fully in such possessor.
A title by limitation constitutes a chain of title from the sovereignty of the soil, otherwise it would not support an action of trespass to try title. In the case of Keys v. Mason, 44 Texas, on page 142, Judge Moore said: "It is true that the possession of the defendant entitles him to a judgment against the plaintiff, unless the latter shows a prima facie title. He does this when he deraigns title from the sovereignty of the soil down to himself; or if he shows title out of the government and subsequent possession for sufficient length of time to toll the right of entry." The point was not involved in that case, but the dictum asserts a correct proposition of law. A defendant may defend his possession, although it be without title, by showing that some other person has a better title than the plaintiff, upon the principle that the plaintiff in an action to recover lands must succeed upon the strength of his own title and must show a claim good against the world. It being true that a title by limitation may be used as outstanding title for defense of possession merely and will defeat a regular paper title, it follows that title by limitation is superior to all other claims to that land.
The decisions have added little if anything to the forcible language of the article itself, for it clearly and distinctly provides, that "the person having such peaceable and adverse possession shall be held to have full title, precluding all claims." Full title embraces legal and equitable title to the property and comprehends that which passed from the government by patent, consequently, if limitation confers full title upon the possessor, then it must divest title out of all other claimants and vest the same in the possessor under the claim of limitation. It could not be that full title would be vested by limitation in the defendants in error, and yet there would be any title remaining in the plaintiffs in error. We conclude that the effect of limitation was to divest the naked legal title, which the plaintiffs in error had under the patent, out of them and to vest it in the defendants in error, who held the equitable title, and the plaintiffs in error occupy just the same position as if they had parted with their legal title by conveyance to the owners of the equitable title; they had no title to the land, therefore their three years possession did not have the effect to bar the claim and right of the defendants in error.
Whether a trustee who holds title for another can, by repudiating *Page 327 
the trust, convert the trust into title in himself, which would support three years limitation, is not before us and is not decided.
It is ordered that the judgments of the District Court and of the Court of Civil Appeals be in all things affirmed, and that the defendants in error recover all costs from the plaintiffs in error.
Affirmed.
Justice Williams did not sit in this case.